DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
(2)
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 16, 2021, has been entered.
Applicant amended claims 1 and 21 and cancelled claim 12 in the after-final submission filed on March 29, 2021.  Applicant amended claims 1 and 21 and cancelled claims 2, 6-10, 22 and 26-28 in the amendment filed with the request for continued examination.  Claims 1, 3-5, 21, 23-25, 29 and 30 are pending before the Office for review.
(3)
Claim Objections
Claim 21 is objected to because of the following informalities:  claim 21 contains two identical clauses for the semiconductor layer material.  Only one clause is needed.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 requires the hole transport layer comprises a unimolecular or polymeric hole transport material.  Claim 21, from which claim 29 depends, requires the hole transport layer comprise a mixture of Spiro-MeOTAD, tBP and Li-TFSI.  It’s unclear if the requirements of claim 29 are in addition to the already present mixture or are intended to imply the presence of an additional compound.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.
(5)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al., J. Am. Chem. Soc., 2009, 131, 6050-6051 in view of Zhang et al. (U.S. Publication No. .
With respect to claims 1, 3 and 4, Kojima teaches a perovskite solar cell comprising a first electrode including fluorine-doped tin oxide on a transparent conductive glass substrate and a light absorbing layer formed on the first electrode, wherein the light absorbing layer includes a mesoporous film of TiO2 coated with nanocrystalline particles of CH3NH3PbX3 with X being Br and I, wherein the nanocrystalline particles are the perovskite material.  Page 6050, First Paragraph and Bridge Paragraph between left and right columns.  Kojima teaches, as noted by the described method, the perovskite material is adsorbed onto the semiconductor layer (titania) of the light absorbing layer.  Page 6050, Bridge Paragraph between left and right columns
Kojima further teaches a second electrode comprising a platinum-coated FTO glass counter electrode is positioned opposite the first electrode.  Page 6050, Last Paragraph.
Although Kojima teaches an electrolyte solution is disposed between the first and second electrodes for hole transport, Kojima is silent as to whether a solid hole transport layer is used in lieu of a liquid electroyte.
However, Zhang, which deals with DSSCs, teaches a solid-state electrolyte (hole transport material) consisting of spiro-MeOTAD (unimolecular) or P3HT (polymeric material) is a suitable material for the electrolyte of a DSSC and can be used in place of a liquid electrolyte.  Paragraphs 20, 21 and 22.
One ordinarily skilled in the art at the time of invention would have appreciated the combination of Kojima with Zhang is the simple substitution of one known element for another to obtain predictable results.  Kojima teaches a perovskite dye sensitized solar cell comprising an electrolyte solution for hole transport.  Zhang teaches a hole transport layer consisting of a 
To summarize, when Kojima is modified in view of Zhang, as described above, a hole transport layer consisting of a unimolecular or polymeric material is used in place of the liquid electrolyte, meaning a hole transport layer is disposed on the light absorption layer and the perovskite solar cell does not comprise a liquid electrode.  Kojima, Page 6050, First Paragraph and Bridge Paragraph between left and right columns and Zhang, Paragraphs 20-22.
Kojima teaches the second electrode comprises platinum and is silent as to whether gold, silver or copper are used in place of platinum.
However, Okada, which deals with dye-sensitized solar cells, teaches platinum, gold, copper and silver are recognized as equivalent electrode materials.  Paragraph 33.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use silver, gold or copper in place of platinum for the second electrode because Okada teaches the materials are recognized equivalents.
Kojima, Zhang and Okada, as combined above, teach the semiconductor comprises titanium but are silent as to whether it has a thickness range of 1 micrometer or less.
However, Morooka, which deals with DSSCs, teaches 1 micron to 100 microns is an effective thickness for the semiconductor layer of a DSSC.  Claim 25.  As per the MPEP, "where prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
One ordinarily skilled in the art at the time of invention would have appreciated the combination of Kojima, Zhang and Okada, as combined above, with Morooka is the use of a known technique to improve a similar device in the same way.  Kojima, Zhang and Okada, as combined above, teach the DSSC comprises a titania semiconductor layer.  Morooka teaches 1 micron is an effective thickness for a semiconductor layer in a DSSC.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to form the semiconductor layer taught by Kojima, Zhang and Okada, as combined above, at a thickness of 1 micron because Morooka teaches this to be an effective thickness for a DSSC semiconductor layer.
Finally, although Kojima, Zhang, Okada and Morooka, as combined above, are silent as to the recited property, Examiner notes that the courts have held that "a compound and all its properties are mutually inseparable," In re Papesch, 315 F.2d 381 (CCPA 1963).  Additionally, as per the MPEP, the "products of identical chemical compositions cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present."  MPEP 2112.01 (internal citation omitted).  A similar analysis is applicable to the claimed invention.  Kojima, Zhang, Okada and Morooka, as combined above, teach a perovskite solar cell meeting the requirements of the claimed invention, meaning the properties exhibited by such a solar cell are necessarily present.



Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kojima et al., J. Am. Chem. Soc., 2009, 131, 6050-6051 in view of Zhang et al. (U.S. Publication No. 2008/0092955), Okada et al. (U.S. Publication No. 2005/0126629) and Morooka et al. (U.S. Publication No. 2011/0226325), as applied to claims 1, 3 and 4 above, and further in view of Nakagawa et al. (U.S. Publication No. 2005/0183769).
With respect to claim 5, Kojima, Zhang, Okada and Morooka, as combined above, teach the substrate is glass but are silent as to whether a plastic substrate is a suitable material.
However, Nakagawa, which deals with DSSCs, teaches a polyimide substrate is used in place of glass to improve productivity and reduce manufacturing costs.  Paragraph 115.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use plastic instead of glass for the substrate material because plastic is associated with reduced costs and improved productivity.
(7)
Claims 21, 23, 24, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al., J. Am. Chem. Soc., 2009, 131, 6050-6051 in view of Snaith et al. (U.S. Publication No. 2015/0034150) and Morooka et al. (U.S. Publication No. 2011/0226325).
With respect to claims 21, 23, 24, 29 and 30, Kojima teaches a perovskite solar cell comprising a first electrode including fluorine-doped tin oxide on a transparent conductive glass substrate and a light absorbing layer formed on the first electrode, wherein the light absorbing layer includes a mesoporous film of TiO2 coated with nanocrystalline particles of CH3NH3PbX3 with X being Br and I, wherein the nanocrystalline particles are the perovskite material.  Page 6050, First Paragraph and Bridge Paragraph between left and right columns.  Kojima teaches, as 
Kojima further teaches a second electrode comprising a platinum-coated FTO glass counter electrode is positioned opposite the first electrode.  Page 6050, Last Paragraph.
Although Kojima teaches an electrolyte solution is disposed between the first and second electrodes for hole transport, Kojima is silent as to whether a hole transport layer comprising a mixture of spiro-MeOTAD, tBP and Li-TFSI is used in lieu of a liquid electrolyte.
However, Snaith, which deals with dye-sensitized solar cells, teaches a hole transporting material for a dye-sensitized solar cell comprising a mixture of spiro-MeOTAD, tBP and Li-TFSI.  Paragraph 196.
One ordinarily skilled in the art at the time of invention would have appreciated the combination of Kojima with Snaith is the simple substitution of one known element for another to obtain predictable results.  Kojima teaches a perovskite dye sensitized solar cell comprising an electrolyte solution for hole transport.  Snaith teaches a hole transport layer comprising a mixture of spiro-MeOTAD, tBP and Li-TFSI is a suitable electrolyte material for DSSC-type devices and is used in place of an electrolyte solution.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use a hole transport layer comprising a mixture of spiro-MeOTAD, tBP and Li-TFSI as the charge transport layer in Kojima's perovskite dye sensitized solar cell because Snaith teaches this is an effective charge transport material for DSSCs, meaning the modification has a reasonable expectation of success.

However, Morooka, which deals with DSSCs, teaches 1 micron to 100 microns is an effective thickness for the semiconductor layer of a DSSC.  Claim 25.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
One ordinarily skilled in the art at the time of invention would have appreciated the combination of Kojima and Snaith, as combined above, with Morooka is the use of a known technique to improve a similar device in the same way.  Kojima and Snaith, as combined above, teach the DSSC comprises a titania semiconductor layer.  Morooka teaches 1 micron is an effective thickness for a semiconductor layer in a DSSC.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to form the semiconductor layer taught by Kojima and Snaith, as combined above, at a thickness of 1 micron because Morooka teaches this to be an effective thickness for a DSSC semiconductor layer.
Finally, although Kojima, Snaith and Morooka, as combined above, are silent as to the recited property, Examiner notes that the courts have held that "a compound and all its properties are mutually inseparable," In re Papesch, 315 F.2d 381 (CCPA 1963).  Additionally, as per the MPEP, the "products of identical chemical compositions cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present."  MPEP 2112.01 (internal citation omitted).  A similar analysis is applicable to the claimed invention.  Kojima, Snaith and Morooka, as combined above, teach a perovskite 
(8)
Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kojima et al., J. Am. Chem. Soc., 2009, 131, 6050-6051 in view of Zhang et al. (U.S. Publication No. 2008/0092955), Okada et al. (U.S. Publication No. 2005/0126629) and Morooka et al. (U.S. Publication No. 2011/0226325), as applied to claims 21, 23, 24, 29 and 30 above, and further in view of Nakagawa et al. (U.S. Publication No. 2005/0183769).
With respect to claim 25, modified Kojima teaches the substrate is glass but is silent as to whether a plastic substrate is a suitable material.
However, Nakagawa, which deals with DSSCs, teaches a polyimide substrate is used in place of glass to improve productivity and reduce manufacturing costs.  Paragraph 115.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use plastic instead of glass for the substrate material because plastic is associated with reduced costs and improved productivity.
(9)
Response to Arguments
	Although new grounds of rejections are presented above, Applicant’s remarks are generally applicable to the rejections and are addressed below.
	Applicant first argues there is no suggestion or motivation to modify Kojima in view of Morooka to use a semiconductor layer not comprising liquid electrolyte and having a thickness range of 1 micron or less.  Examiner disagrees.  First, Examiner reiterates that Zhang is being 
	Applicant supports their argument by stating Kojima discloses a liquid electrolyte.  Examiner agrees.  For this reason, Zhang, which also deals with dye-sensitized solar cells, is being cited to teach a solid electrolyte is effective for such devices.  Given that Zhang teaches the solid electrolyte is an effective configuration for a dye-sensitized solar cell, its use in place of a liquid electrolyte would have a reasonable expectation of success.  Moreover, one ordinarily skilled in the art at a time before the effective filing date of the claimed invention would be motivated to make such a substitution given that Zhang teaches the solid electrolyte can be used in place of the liquid electrolyte.  Paragraphs 20 and 21.
	Regarding the semiconductor layer thickness, Morooka also deals with dye-sensitized solar cells and teaches this to be an effective thickness range.  Although neither Zhang nor Morooka teach a dye-sensitized solar cell comprising a perovskite, Kojima teaches a perovskite is an effective visible-light sensitizer for a similarly-structured device, wherein the perovskite performs the role of a traditional dye.  Page 6050, Left Column, First Paragraph.  Accordingly, Kojima is properly modified in view of Zhang and Morooka, as explained above.
	Applicant further argues Kojima teaches the semiconductor layer thickness is optimized at a thickness of 8-12 microns.  Remarks, Page 5.  Examiner disagrees.  Kojima teaches two different perovskite materials, wherein the maximum short-circuit photocurrent density for CH3NH3PbI3 occurred at 8 microns and for CH3NH3PbBr3 occurred at 12 microns.  If anything, Kojima clearly establishes there are other variables to consider, such as the perovskite material type, among others, when determining the appropriate thickness for a given device.
-6 to 3x10-5 m.  Remarks, Page 5.  Although Morooka expresses a preference for other semiconductor layer thickness ranges, Morooka also establishes a thickness of 1 micron is effective.  Furthermore, regarding the light capture ratio, Kojima, as cited by Applicant, establishes the maximum short-circuit photocurrent density, for example, is not dependent on semiconductor layer thickness alone.  Accordingly, based on Kojima’s disclosure and the overall understanding of one ordinarily skilled in the art at a time before the effective filing date of the claimed invention, it’d be clear the semiconductor layer thickness is not the sole consideration for improving device performance.
	Applicant also argues the claimed invention exhibits unexpected results.  This argument is not persuasive because the evidence is not commensurate in scope with the claimed invention.
(10)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597.  The examiner can normally be reached on Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ELI S MEKHLIN/Primary Examiner, Art Unit 1796